Detailed Action
Summary
1. This office action is in response to the application filed on March 25, 2022. 
2. Claims 6-8 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
4. Abstract is objected because of exceeded 150 words.
Drawings Objections
5. Drawings are objected to because of the following informalities:  
Claim 8 recites “a fourth resistor having one end connected to the non-inverting input of the operational amplifier and another end connected to the first resistor” in lines 6-7. However, none of drawings showing the fourth resistance. In stead drawings showing  the first, second and third resistance (R11,R12 and R13) respectively.
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 03/25/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objections
7. Claim 6 objected to because of the following informalities:  
Claim 6 recites “an output voltage” in line 6 should be “the output voltage”.
Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
In re to claims 6, claims 6-8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of US PAT “11314270”. Although the claims at issue are not identical, they are not patentably distinct from each other because: The only major difference is the difference in the feedback wherein the feedback circuit is configured to substantially match respective noise amplitude  propagating to an inverting input and a non-inverting input of the operational amplifier with each other, by superimposing the high-frequency noise components from the substrate voltage potential onto the feedback voltage.
Conflicting Claims Case No 17/704113
Conflicting Claims US No 11314270
6.  A constant voltage generator circuit comprising: an operational amplifier including a feedback circuit having a first resistor, the operational amplifier generating a feedback voltage generated by dividing an output voltage between an output terminal and a substrate voltage potential of the constant voltage generator circuit by the first resistor and a second resistor, the operational amplifier being configured to amplify a voltage potential difference between a predetermined reference voltage and the feedback voltage and to output a control voltage; and an output transistor that controls an output voltage based on the control voltage from the operational amplifier, wherein the feedback circuit is configured to substantially match respective noise amplitudes propagating to an inverting input and a non-inverting input of the operational amplifier with each other, by superimposing high-frequency noise components from the substrate voltage potential onto the feedback voltage.
1. A constant voltage generator circuit comprising: an operational amplifier including a feedback circuit having a first resistor, the operational amplifier generating a feedback voltage generated by dividing an output voltage between an output terminal and a substrate voltage potential of the constant voltage generator circuit by the first resistor and a second resistor, the operational amplifier being configured to amplify a voltage potential difference between a predetermined reference voltage and the feedback voltage and to output a control voltage; and an output transistor that controls an output voltage based on the control voltage from the operational amplifier, wherein the feedback circuit is further configured to superimpose high-frequency noise components from the substrate voltage potential onto the feedback voltage, wherein the high-frequency noise components have frequency components equal to or more than a feedback loop frequency of the feedback circuit.
7.  The constant voltage generator circuit as claimed in claim 6,Applicant: NISSHINBO MICRO DEVICES INC.91652-A_96126-0068 Inventor: Takahiro Hino Rule 1.53(b) Contin. of 17/253,725 Page 6 wherein the feedback circuit comprises a parallel circuit connected in parallel to the first resistor and allowing the high-frequency noise components to pass through, and wherein the parallel circuit is configured by connecting a third resistor and a capacitor in series.  

3. The constant voltage generator circuit as claimed in claim 1, wherein the feedback circuit comprises a parallel circuit connected in parallel to the first resistor and allowing the high-frequency noise components to pass through, and wherein the parallel circuit is configured by connecting a third resistor and a capacitor in series.
8. The constant voltage generator circuit as claimed in claim 6, wherein the feedback circuit comprises a capacitor that is connected in parallel to the first resistor and allows the high-frequency noise components to pass through, wherein the feedback circuit is inserted between the output terminal and the non-inverting input of the operational amplifier, and wherein the feedback circuit further comprises a fourth resistor having one end connected to the non-inverting input of the operational amplifier and another end connected to the first resistor.
4. The constant voltage generator circuit as claimed in claim 1, wherein the feedback circuit comprises a capacitor that is connected in parallel to the first resistor and allows the high-frequency noise components to pass through, wherein the feedback circuit is inserted between the output terminal and the non-inverting input of the operational amplifier, and wherein the feedback circuit further comprises a fourth resistor having one end connected to the non-inverting input of the operational amplifier and another end connected to the first resistor.



Allowable Subject Matter
9. Claims 6-8 are allowed over the art of record. 
The following is an examiner’s statement of reasons for allowance: 
In re to claim 6, claim 6 recites, inter alia, “ wherein the feedback circuit is configured to substantially match respective noise amplitudes propagating to an inverting input and a non-inverting input of the operational amplifier with each other, by superimposing high-frequency noise components from the substrate voltage potential onto the feedback voltage.”  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 7-8, claims 7-8 depend from claim 6, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Note: Claim 6 contains allowable subject matter. However, applicant has to submit terminal disclaimer in order to overcome double patenting.
                                                           Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hino “11314270” the present invention is to solve the above problems, and to provide a constant voltage generator circuit that can prevent the DC offset from generating even when high-frequency noise components outside the loop frequency band of a feedback circuit is inputted in a constant voltage generator circuit including a differential amplifier circuit having a feedback circuit.
Shimizu “2007/0001656” discloses the high frequency component of voltage between both ends of the capacitive load is input as feedback signal for phase compensation to the error amplifier. Hence phase compensation is executed and oscillation is prevented without increasing the input output voltage difference. High integration density is obtained by the small area of the resistor.
Takobe “KR 20210083271 ” discloses the linear power supply circuit includes an output transistor provided between an input terminal to which an input voltage is applied and an output terminal to which an output voltage is applied, a driver for driving the output transistor, and information about an output current output from the output terminal to the driver. Provide a feedback section. The driver drives the output transistor based on a difference between a voltage based on the output voltage and a reference voltage and the information.
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839